Citation Nr: 1121010	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to an increased rating for a lumbosacral strain, currently rated 40 percent disabling.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to June 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's petition to reopen the claim for service connection for a bilateral foot disability as new and material evidence had not been submitted, denied entitlement to an increased rating in excess of 40 percent for a lumbosacral strain, and denied entitlement to a TDIU.

In his January 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In April 2009, the Veteran was notified that his Travel Board hearing had been scheduled for a date in May 2009.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In July 2009, the Board denied the claim for an increased rating in excess of 40 percent for a lumbosacral strain and remanded the petition to reopen the claim for service connection for a bilateral foot disability and the claim for a TDIU for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In March 2010, the Court vacated the Board's decision with regard to the increased rating issue and remanded the case for readjudication in compliance with directives specified in a March 2010 Joint Motion filed by counsel for the Veteran and VA.

In its July 2009 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain all available service treatment records that were not yet associated with the Veteran's claims file.  The AOJ requested and received additional service treatment records and was advised that all available records had been provided.  In a March 2010 letter, the Veteran was advised of the AOJ's actions concerning the request for additional records and was notified that he could submit any available records in his possession.  Therefore, the AOJ substantially complied with the Board's July 2009 remand instructions.

The Veteran's claim for service connection for a bilateral foot disability was originally denied in an unappealed rating decision in November 1993.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c)(1) (2010).  

As relevant service treatment and personnel records have been added to the record since the November 1993 decision, the Board need not consider whether new and material evidence has been submitted to reopen the current claim for service connection for a bilateral foot disability and a new decision on the merits is required.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability is not the result of an in-service disease or injury.

2.  The current record does not demonstrate that lumbosacral strain has caused ankylosis incapacitating episodes of intervertebral disc syndrome, or additional neurologic impairment.

3.  The Veteran failed to report for a necessary VA examination in conjunction with his claim for an increased rating for a lumbosacral strain without good cause.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The claim for an increased rating for a lumbosacral strain is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4,7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2004, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for a bilateral foot disability and for an increased rating for a lumbosacral strain.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2004 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in an October 2008 letter. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, the October 2008 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The August 2004 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The October 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the October 2008 letter was provided after the initial adjudication of the claims.  This timing deficiency was cured by readjudication of the claims in a February 2009 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all available service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded a VA examination for a lumbosacral strain.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.   There must; however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran was not afforded a VA examination for a bilateral foot disability.  As discussed below, there is no credible evidence that the Veteran's current bilateral foot disability may be related to a disease or injury in service.  There is no medical evidence of in-service foot problems or a continuity of symptomatology, and although the Veteran has reported in-service treatment for foot problems as well as a continuity of symptomatology, the Board has determined that these reports are not credible.  There is no other evidence that the Veteran's current bilateral foot disability may be related to service.  

As the only evidence of a possible relationship between the Veteran's current bilateral foot disability and service is his reports of a continuity of symptomatology and the Board has determined that such reports are not credible, the evidence does not indicate that a current foot disability may be related to service.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 83.  

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A September 2004 VA ambulatory care treatment note reveals that the Veteran has been diagnosed as having bilateral flat feet.  Thus, a current bilateral foot disability has been demonstrated.

The Veteran has reported on several occasions, including in September 1996 (VA Form 21-4138) and June 2004 statements, that he first developed and was treated for flat feet in service in 1990.  At that time, the arches of his feet dropped, he experienced arch pain, and was issued arch supports for his shoes.  He reportedly did not seek treatment for his feet in the years after service, and has not explicitly reported a continuity of symptomatology; but he has reported flat feet developing in service.

The Veteran is certainly competent to report observable symptoms of his bilateral foot disability in service, such as flat feet, as well as pain and a continuity of symptomoatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

Although the Veteran has reported that he began to experience foot problems in 1990 while in service, a January 1992 report of medical history for purposes of separation from service reflects that he reported that he neither had any foot trouble at the time of the report nor any prior history of foot trouble.  There is no evidence of any complaints of or treatment for foot problems in his service treatment records and, other than evidence of hearing and cholesterol problems, his January 1992 separation examination was normal.  Similarly, on a VA general medical examination in June 1992, his only complaints pertained to hearing loss and a back disability.  He first reported foot problems approximately 1 year following his discharge from service in June 1993, when he indicated that he had experienced arch "trouble" earlier that month and had experienced problems with his arches in 1990; although he did not report any ongoing symptomatology between those two episodes.  The first post-service clinical evidence of a foot disability is a June 1993 VA medical certificate which indicates that the Veteran reported foot pain.

In light of the contemporaneous record, the absence of evidence of treatment for foot problems in the Veteran's service treatment records, the fact that his feet were normal during the January 1992 separation examination, that he did not initially report any continuity of symptomatology, denied any history of foot problems on the January 1992 report of medical history, and the absence of clinical evidence of complaints of or treatment for foot symptoms within the first year after service, the Board concludes that the Veteran's reports of in-service flat feet and of a continuity of symptomatology are not credible.

There is no other competent medical or lay evidence of a relationship between the Veteran's current bilateral foot disability and service and neither the Veteran nor his representative has alluded to the existence of any such evidence.  On several occasions, including in a June 2004 statement, the Veteran seems to have expressed his belief that the current bilateral foot disability is related to the prolonged use of military boots in service.  However, it would require medical expertise to say that the current bilateral foot disability is the result of service, as opposed to other possible causes.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1),(2) (2010).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a bilateral foot disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's lumbosacral strain is currently rated under 38 C.F.R. § 4.71a, DC 5237 based on limitation of spinal motion.  Under the applicable criteria, limitation of spinal motion is evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

A higher rating is also provided under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243. 

VA treatment records dated from July to September 2004 indicate that the Veteran reported chronic lower back pain and upper back pain and stiffness following a motor vehicle accident.  Examinations revealed tenderness and muscle spasms to the thoracic spine.

An August 2004 VA examination report reveals that the Veteran reported that he had not worked since July 2004 due to worsening severe lower back pain.  The pain was constant, located in the left paralumbosacral area, and was associated with tingling in the anterolateral aspect of the left thigh.  The pain became worse after prolonged sitting, standing, and walking and when he tried to bend his hips or knees.  He had used a cane for walking since July 2004.  He was able to engage in activities of daily living, but was unable to return to his job as a housekeeper at a VA medical center.

The Veteran reported pain on the left side of his lower back after he was requested to sit down.  Due to pain, he refused to do a straight leg examination; bend his knee or hip, or do range of motion testing other than left lateral flexion (which was recorded as to 20 degrees).  He experienced pain in the left paralumbosacral area and was reportedly more comfortable when pressure was applied to the area.

Examination of the back revealed no local swelling, redness, heat, or tenderness.  Knee jerks were 2/3, bilaterally; ankle jerks were 1-2 bilaterally, and sensation was intact bilaterally.  Muscle strength was generally normal (5/5) bilaterally, with the exception of left thigh muscle strength which was recorded as 4/5.  X-rays revealed what was described as very mild degenerative disk disease at L5-S1, the lumbar vertebral bodies were normal in height throughout, the intervertebral disk spaces were well preserved, and the S1 joints were symmetrical.  The Veteran was diagnosed as having a severe lumbosacral strain on the left side and mild degenerative disk disease of the lumbar spine at L5-S1.

An August 2004 VA neurological examination report indicates that the Veteran reported that while at work in July 2004 his back pain worsened and radiated to the left leg.  There was no actual fixed sensory loss, lateralized muscle wasting, focal definite weakness, incontinence, or right leg involvement.  Examination revealed completely intact motor strength, although the Veteran reported occasional "give-away" in the left lower extremity due to pain.  However, strength was well preserved (5/5) bilaterally with full effort.  There was no localized atrophy or visible fasciculations and a negative straight leg sign, and sensation and coordination were intact.  

The Veteran walked with a cane due to back pain, but he had no circumduction of the legs and no footdrop.  Reflexes were intact (2/4) in the lower extremities bilaterally, there was no clonus, and there were downgoing toes bilaterally.  The Veteran was diagnosed as having severe lower back pain, but there was no evidence of radiculopathy or any other neurological dysfunction.

An October 2004 MRI prescription from Steven D. Belt, M.D. and VA treatment records dated from June to October 2005 reveal that the Veteran reported chronic back pain and numbness of the left lower extremity.

In a September 2008 statement (VA Form 21-4138), the Veteran reported that his service-connected lower back disability had worsened.  Thereafter, he was scheduled for a new VA examination to assess the severity of his service-connected lower back disability.  The examination was scheduled for a date in February 2009; however the Veteran failed to report for the scheduled examination and has since offered no explanation as to why he failed to appear for the examination. 

Where a veteran fails without good cause to report for a necessary examination scheduled in conjunction with, among other things, a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Veteran is currently in receipt of the maximum schedular rating for limitation of spinal motion under DC 5237.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  A higher rating requires either evidence of spinal ankylosis or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  38 C.F.R. § 4.71a, General Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010).  Additional compensation would also be payable for neurologic disability associated with the back condition.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).  However, where, as here, a Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis or a finding of intervertebral disc syndrome, these regulations are not for application.  See Johnston, 10 Vet. App. at 85.

The record contains no evidence of ankylosis.  The Veteran has not reported such limitation, and the VA examination indicated that the Veteran had some ability to move the spine.  Although he declined range of motion testing on the 2004 spine examination, he was able to bend his back to sit and lie down, and remove his shoes.  He was also able to perform lateral flexion.  Thus, as there is no ankylosis of the thoracolumbar or entire spine, a rating in excess of 40 percent for a lumbosacral strain under DC 5237 is not warranted based on the evidence currently of record.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5237.

The Veteran has not been shown to have any incapacitating episodes of intervertebral disc disease, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  DC 5243, Note (1) (2010).  Again the Veteran has not reported such episodes and the treatment and examination records contain no reports of doctor prescribed bed rest.  Hence, a higher rating under DC 5243 for intervertebral disc syndrome based on incapacitating episodes is not warranted.  

Although the August 2004 VA examination report reveals that the Veteran has been diagnosed as having degenerative disk disease of the lumbar spine, he is not entitled to a separate rating because intervertebral disk disease is rated on the same basis as lumbosacral strain and other thoracolumbar spine disabilities, unless manifested by incapacitating episodes.  Hence separate ratings would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2010).

The 2004 spine examination provided some evidence mild neurologic impairment; however, the neurologic examination conducted the same day reportedly showed no such impairment.  The Veteran subsequently reported numbness, but both VA examiners had found no sensory impairment.  While the Veteran is potentially entitled to separate ratings if additional neurologic impairment, the current record is not clear as to whether he actually has such disability.  The current evidence is conflicting and an examination with a longitudinal review of the evidence would be necessary to determine whether there was additional neurologic disability related to the back disability.

In sum, the record does not show that the Veteran is entitled to a rating in excess of 40 percent under DC 5237 for a lumbosacral strain based on the basis of the evidence currently of record, including the August 2004 VA examination report.  Thus, the VA examination scheduled in February 2009 was necessary because the Veteran had reported an increase in the severity of his service-connected lower back disability and, as explained above, the evidence is inadequate to provide an increased rating under the applicable criteria.  In his October 2004 notice of disagreement, the Veteran himself advanced a number of arguments as to why the August 2004 examination was inadequate.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The Veteran has offered no explanation as to why failed to appear for the scheduled examination.  A letter dated in January 2009 informed him that a request had been sent to the VA Medical Center in Wilkes Barre, Pennsylvania to schedule him for an examination, that he would be notified of the date and location of the examination, and that his claim could be denied in the absence of an examination.    

The Board notes that there is no further documentation in the claims file notifying the Veteran of the date and location of his scheduled examination.  However, the Court has acknowledged that VA's procedures regarding examinations do not include placing a hard copy of the original appointment letter in the claims file and has determined that, under the presumption of regularity, it is presumed that the Veteran received notice of the examination.  Specifically, the Court held that because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that the notice was not mailed.  Kyhn v. Shinseki, 24 Vet. App. 228, 235 (2011).  

The Board presumes that the Veteran was properly notified of the scheduled examination and the absence of a copy of any such notice from the claims file cannot be used as evidence to demonstrate that the notice was not mailed.  The Veteran has not indicated that he did not receive the notice for the February 2009 examination, nor has he advanced any other arguments to rebut the presumption of regularity.  Thus, the Board concludes that the Veteran was properly notified of the date and time of his examination.

One of the bases of the Joint Motion was that the Board did not adequately discuss whether the Veteran's service-connected lower back disability could be rated based on the findings in the August 2004 VA examination report, particularly in light of the Court's holding in Hart v. Mansfield, and whether the provisions of 38 C.F.R. § 3.655 pertaining to denial of a claim based on a failure to report for a VA examination are applicable due to the fact that the Veteran reported to the August 2004 VA examination.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 510.  As already explained, the medical evidence of record reflects that the symptoms of the Veteran's lower back disability have been fairly consistent throughout the appeal period (e.g. back pain, stiffness, and spasms) and there are no evident periods during which the symptoms of his disability would warrant different ratings (i.e. a rating in excess of 40 percent).

However, the Court in Hart also held that the record is inadequate and the need for a new examination occurs when there is evidence of a possible increase in disability.  Id. at 508.  In other words, when there is evidence of a possible increase in the severity of a disability and an increased rating is otherwise not warranted based on the evidence already of record, the evidence is inadequate to determine whether staged ratings are appropriate in the absence of a new VA examination.  As explained above, a new VA examination was necessary in this case because the Veteran reported in September 2008 that his lower back disability had worsened in the years since his most recent VA examination in August 2004.  Therefore, the Board is unable to determine whether any staged ratings are appropriate based on the evidence that currently exists in the claims file.

Nevertheless, the Court's holding in Hart is not applicable in this case in light of the provisions of 38 C.F.R. § 3.655.  That regulation makes clear that when a claimant fails to report for a necessary examination scheduled in conjunction with a claim for increase, "the claim shall be denied."  38 C.F.R. § 3.655(b).  The regulation also directs that when a claimant fails to appear for a necessary examination scheduled in conjunction with an original compensation claim, "the claim shall be rated based on the evidence of record."  In order to provide any staged ratings pursuant to Hart, the Board would have to rate the Veteran's lower back disability based on the evidence of record.  However, the fact that 38 C.F.R. § 3.655(b) provides a distinction between original claims and claims for increase and specifies that only an original claim is to be rated based on the evidence of record whereas a claim for increase is to be denied, makes it is clear that the evidence of record is inadequate to adjudicate the current claim for increase in light of his failure to report for a necessary VA examination.  Thus, staged ratings may not be provided and the Court's holding in Hart is inapplicable to the facts of this case.

In sum, the Veteran received proper notice of a necessary VA examination and was, therefore, aware of the consequences of a failure to report without good cause.  He has not shown good cause for his failure to appear for the VA examination scheduled in February 2009.  As such, his claim must be denied.

In deciding whether good cause was shown for the Veteran's failure to report for the necessary examination, the Board has considered the doctrine of reasonable doubt, but the preponderance of the evidence is against a finding that there was good cause and reasonable doubt does not arise.  The claim is therefore denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.655(b).


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to a rating in excess of 40 percent for a lumbosacral strain is denied.


REMAND

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although the evidence includes some information in this regard, there is no explicit opinion as to whether the Veteran's service connected-disability alone would be sufficient to preclude gainful employment.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension (C&P).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, in a June 2010 statement (VA Form 21-4138) the Veteran raised the issues of whether new and material evidence has been received to reopen claims for service connection for a psychiatric disability, including PTSD, and bilateral hearing loss.  These claims have not yet been adjudicated and are inextricably intertwined with the issue of entitlement to a TDIU.  Holland v. Brown, 6 Vet. App. 443, 446 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the petition to reopen the claims for service connection for a psychiatric disability, including PTSD, and bilateral hearing loss.  

2.  Schedule the Veteran for a VA examination to determine whether his service-connected lumbosacral strain prevents him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected lumbosacral strain would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if a psychiatric disability and/or hearing loss were considered service-connected disabilities.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The Veteran is advised that this examination is necessary to determine whether he is entitled to a TDIU, and that if he fails to report for this examination without good cause, his claim will likely be denied.  

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

4.  If, after the petition to reopen the claims for service connection for a psychiatric disability and bilateral hearing loss has been adjudicated, the Veteran has appeared for a VA examination, and it is determined that the Veteran's does not meet the percentage requirements of 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


